DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/443,672 is responsive to communications filed on 11/16/2020, in response to the Non-Final Rejection of 08/19/2020. Claims 18-20 have been amended. Currently, claims 1-20 are pending and are presented for examination. 

 Response to Arguments
3.	In response to communication filed on 11/16/2020, the rejection under 35 U.S.C 112(b), the rejection under 35 U.S.C 101 with respect to claim 18 has been withdrawn in view of the amendment and remarks. 
4.	Applicant's Remarks see pages 7-10, filed on 11/16/2020, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant urges that Kusumi does not explicitly disclose a first obtaining unit that obtains first shape information of an object based on a plurality of photometric stereo images that are shot by using the imaging element in light source conditions that include at least three different light source conditions; a second obtaining unit that obtains second shape information of the object by using the plurality of parallax images, and; a shape information of the object, reflectance information of the object and light source information and converting a three-dimensional shape calculated from distance information (see paragraph 0004). Kusumi further teaches in paragraph 0010 that at least three light sources and has a different distance from an optical axis of the image pickup optical system, and an image pickup controller that determines a light source group irradiating the object with light on the basis of an object distance. Kusumi further teaches that as light sources necessary to perform the photometric stereo method are three, each light source group may include three or more light sources and the light source unit 200 includes three light source groups 200a, 200b and 200c and each light source group includes the plurality of light sources arranged at equal intervals in the concentric circle shape around the optical axis of the image pickup optical system 101 (see paragraph 0039, Fig. 1).  


Claim Rejections - 35 USC § 102
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi et al. (US 2017/0111572A1) (hereinafter Kusumi).
	Regarding claim 1, Kusumi discloses an apparatus (e.g. see Figs. 1-2B; paragraphs 0008, 0010: an image processing/pickup apparatus) comprising: 
	an imaging element (e.g. see Fig. 1-2B, 4-5) for obtaining a plurality of parallax images (e.g. see Fig. 3, step S103, paragraph 0045: a stereo method obtaining a plurality of parallax images; Fig. 4-5) by receiving a plurality of light flux that passes through different areas of a pupil of an optical system by different pixels (e.g. see Figs. 4-5, paragraphs 0045-0047: an image pickup unit that guides a plurality of light fluxes passing through different regions of a pupil of an image pickup optical system to different light receivers (pixels) of an image pickup element); and 
	a processor for performing image processing on an image that is obtained by using the imaging element (e.g. see Figs. 2A-2B, paragraphs 0040, 0041: an image processor 104 performs general image processing to the digital signal and calculates normal information of the object), 
	wherein the processor (e.g. see Fig. 2A-2B: processor 104) includes a first obtaining unit that obtains first shape information of an object based on a plurality of photometric stereo images (e.g. see abstract, paragraphs 0008-0010: shape information such as object distance; Figs. 4-5, paragraphs 0045, 0050, 0054) that are shot by using the imaging element in light source conditions that include at least three different light source conditions (e.g. see abstract, paragraphs 0008-0011: a light source condition corresponding to an object distance and performing control to image an object, which is sequentially irradiated with light from three or more light sources each different in a position on the basis of the light source condition; also see Figs. 1-6, paragraphs 0040, 0050, 0058), a second obtaining unit that obtains second shape information of the object by using the plurality of parallax images, and a third obtaining unit that obtains third shape information of the object by using the first shape information and the second shape information (e.g. see paragraphs 0010, 0011: at least three light sources and has a different distance from an optical axis of the image pickup optical system; Figs. 2A-3, paragraphs 0039,0040, 0045: an object distance calculator 104a that calculates an object distance, an image pickup controller 104b that determines a light source condition based on the object distance; also see Fig. 6, step S104, paragraphs 0050, 0054). 
	Regarding claim 2, Kusumi discloses the apparatus according to claim 1, wherein the first shape information is surface normal information, and the second shape information is distance information (e.g. see paragraphs 0009, 0024: a calculator that calculates a surface normal of the object; paragraphs 0010, 0011: at least three light sources and has a different distance from an optical axis of the image pickup optical system; Figs. 2A-3, paragraphs 0039, 0040, 0045; Figs. 6, 9, paragraphs 0031, 0050: surface normal “n”). 
	Regarding claim 3, Kusumi discloses the apparatus according to claim 1, wherein an area of the pupil (e.g. see Figs. 2A-2B) through which light flux passes when an image that is included in the plurality of photometric stereo images is shot (e.g. see paragraphs 0024, 0039, 0050: the photometric stereo method; Figs. 1 and 6) contains at least a part of the area through which light flux passes when at least one of the plurality of parallax images is shot (e.g. see Figs. 4-5, paragraphs 0045-0047: the object distance may be also calculated by a stereo method obtaining a plurality of parallax images and an image pickup unit that guides a plurality of light fluxes passing through different regions of a pupil of an image pickup optical system). 
	Regarding claim 4, Kusumi discloses the apparatus according to claim 1, wherein an area of the pupil (e.g. see Figs. 2A-2B) through which light flux passes when each image that is included in the plurality of parallax images is shot has a common portion to an area through which light flux passes when an image that is included in the plurality of photometric stereo images is shot (e.g. see Figs. 4-5, paragraphs 0045-0047: the object distance may be also calculated by a stereo method obtaining a plurality of parallax images and an image pickup unit that guides a plurality of light fluxes passing through different regions of a pupil of an image pickup optical system; paragraphs 0024, 0039, 0050: the photometric stereo method; Figs. 1 and 6). 
	Regarding claim 5, Kusumi discloses the apparatus according to claim 1, wherein an image that is included in the plurality of photometric stereo images (e.g. see paragraphs 0024, 0039, 0050: the photometric stereo method; Figs. 1 and 6) is obtained by adding all of the pixels that are related to the plurality of parallax images (e.g. see Figs. 4-5, paragraphs 0045-0047: the object distance may be also calculated by a stereo method obtaining a plurality of parallax images and an image pickup unit that guides a plurality of light fluxes passing through different regions of a pupil of an image pickup optical system). 
	Regarding claim 6, Kusumi discloses the apparatus according to claim 1, wherein an area of the pupil through which light flux passes when an image that is included in the plurality of photometric stereo images is shot is the same as the area through which light flux passes when at least one of the plurality of parallax images is shot (e.g. see Figs. 4-5, paragraphs 0045-0047: the object distance may be also calculated by a stereo method obtaining a plurality of parallax images and an image pickup unit that guides a plurality of light fluxes passing through different regions of a pupil of an image pickup optical system).
	Regarding claim 7, Kusumi discloses the apparatus according to claim 1, wherein the second shape information is distance information (e.g. see paragraphs 0010, 0011: at least three light sources and has a different distance from an optical axis of the image pickup optical system; Figs. 2A-3, paragraphs 0039,0040, 0045, and wherein each image that is included in the plurality of photometric stereo images is obtained by a pixel that is related to a reference image of the plurality of parallax images on which the distance information is based (e.g. see Figs. 4-5, paragraphs 0045-0047: the object distance may be also calculated by a stereo method obtaining a plurality of parallax images and an image pickup unit that guides a plurality of light fluxes passing through different regions of a pupil of an image pickup optical system).
	Regarding claim 8, Kusumi discloses the apparatus according to claim 1, wherein the light source conditions are conditions of combination of turning-on or turning-off of a plurality of light sources, and wherein all of the plurality of light sources are turned off when the plurality of parallax images are shot (e.g. see paragraph 0024: the light source is turned off/on; Fig. 1, paragraphs 0039, 0041: a plurality of light sources 201; Fig. 7, step S208, paragraph 0064). 
	Regarding claim 9, Kusumi discloses the apparatus according to claim 1, wherein the light source conditions are conditions of combination of turning-on or turning-off of a plurality of light sources, and wherein all of the plurality of light sources are turned on when the plurality of parallax images are shot (e.g. see paragraph 0024: the light source is turned off/on; Figs. 1-2A, paragraphs 0039, 0041, 0058: a plurality of light sources 201 and light source unit 502; Fig. 7, step S208, paragraph 0064). 
	Regarding claim 10, Kusumi discloses the apparatus according to claim 8, wherein the apparatus includes a light emitter that includes the plurality of light sources e.g. see Figs. 1-2A, paragraphs 0039, 0041, 0058: a plurality of light sources 201 and light emitter or light source unit 200/502; Fig. 7, step S208, paragraph 0064). 
	Regarding claim 11, Kusumi discloses the apparatus according to claim 1, wherein the plurality of parallax images (e.g. see Figs. 4-5, paragraphs 0045-0047: obtaining a plurality of parallax images) include an image that is obtained by applying a weighted average of images that are included in the plurality of photometric stereo images (e.g. see paragraphs 0034: function weighted; paragraphs 0038, 0045: an average of the depths/images). 
	Regarding claim 12, Kusumi discloses the apparatus according to claim 1, wherein the plurality of parallax images e.g. see Figs. 4-5, paragraphs 0045-0047: obtaining a plurality of parallax images) include an image that is obtained by using one of the plurality of photometric stereo images (e.g. see paragraphs 0024, 0039, 0050: the photometric stereo method; Figs. 1 and 6). 
	Regarding claim 13, Kusumi discloses the apparatus according to claim 1, wherein an exposure condition when an image that is included in the plurality of photometric stereo images is shot differs from an exposure condition when the plurality of parallax images are shot (e.g. see Fig. 2A, paragraphs 0041, 0043: an information inputter 108 supplies a system controller 110 with image pickup conditions (for example, an aperture value, an exposure time and a focal length) selected by a user). 
	Regarding claim 14, Kusumi discloses the apparatus according to claim 1, wherein the third shape information is surface normal information or distance information (e.g. see abstract, paragraphs 0008-0010: shape information such as object distance; Figs. 4-5, paragraphs 0045, 0050, 0054). 
	Regarding claim 15, this claim is a method claim of an apparatus version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 16, it contains the limitations of claims 3 and 15, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 17, it contains the limitations of claims 4 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, this claim is a storage medium claim of an apparatus version as applied to claim 1 above, wherein the storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Kusumi discloses a non-transitory computer-readable storage medium (e.g. see paragraphs 0007, 0042: storage medium; Figs. 2A, paragraphs 0040, 0044: image memory 109).
	Regarding claim 19, it contains the limitations of claims 3 and 18, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 4 and 18, and is analyzed as previously discussed with respect to those claims.

Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486